DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 1-12 cancelled since it is an non-elected invention without traverse.


Allowable Subject Matter
Claims 13, 14, 16-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “wherein a portion of the sidewall of the substrate comprises a first steepness, and 4Appl. No. 15/931,599 Reply to Office action of October 13, 2021 a portion of the sidewall of the stack of the semiconductor layers comprises a second steepness, wherein the first steepness is greater than the second steepness” as recited in claim 13.
	Claims 14, 16-19 are also allowed as being directly or indirectly dependent of the allowed independent base claim.
	With regards to claim 13, the closest prior art is Odnoblyudov et al. (Pub No. US 2017/0309676 A1) and Kim et al. (Pub No. US 2016/0005845 A1) and teaches everything of claim 13 except for “wherein a portion of the sidewall of the substrate comprises a first steepness, and 4Appl. No. 15/931,599 Reply to Office action of October 13, 2021 a portion of the sidewall of the stack of the semiconductor layers comprises a second steepness, wherein the first steepness is greater than the second steepness” as recited in claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML